Citation Nr: 1410047	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-33 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an increased evaluation for his left knee disability, evaluated at 30 percent prior to March 24, 2008, 100 percent prior to May 1, 2009, and 60 percent thereafter.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) based on service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 1971.

This matter came before the Board of Veterans Appeals from a November 2009 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issue of service connection for a hip condition and foot condition have been raised by the Veteran during the hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of service connection for a back disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Prior to March 24, 2008, the Veteran's left knee disability was manifested by pain.

2. Beginning May 1, 2009, left knee replacement residuals are manifested by severe painful motion and weakness.

3.  Left knee replacement residuals are manifested by slight instability.

CONCLUSIONS OF LAW

1.  Prior to March 24, 2008, the criteria for an evaluation in excess of 30 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2013).

2.  Beginning May 1, 2009, the criteria for an evaluation in excess of 60 percent for left knee replacement residuals under Diagnostic Code 5055 have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2013).

3.  The criteria for a separate evaluation of 10 percent for slight instability of the left knee have been met beginning October 3, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated in September 2008, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the September 2008 notice informed the Veteran of information and evidence necessary to substantiate the claim for higher evaluation for a left knee disability and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The notice informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

In September 2008, the Veteran was also notified of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with both claims, and medical opinions have been sought.  The Board has reviewed the resultant reports and finds that the examinations and opinions of record are adequate for rating purposes.  Specifically, they were conducted based on a review of the pertinent information in the claims file and a complete examination of the Veteran.  The opinions offered were accompanied by reasonable rationales that are supported by the clinical evidence.  Thus, the Board finds that the duty to assist has been fulfilled.  The Veteran noted that he did not know about the examination scheduled for his knee and that is why he did not attend the examination.  Despite this, the Veteran testified during the Board hearing that he felt that the VA had evaluated his disability a number of times, and he was satisfied with his current examination.  He did not testify that his disability had worsened since his most recent VA examination in October 2011.  The Board finds that the evidence included the examination and in VA treatment record is sufficient to properly evaluate his knee disability.

The Veteran testified at a hearing before the undersigned in October 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, testimony was elicited in order to substantiate the claim of an increased rating.  The Veteran was assisted at the hearing by a representative.  The representative and the undersigned asked questions to ascertain the current severity of the Veteran's knee disability.   No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Additionally, the undersigned held the record open for the submission of additional evidence in support of the claims.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with all appropriate duties.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Entitlement to a Higher Evaluation for Left Knee Replacement Residuals

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. 38 C.F.R. §§ 4.1, 4.2 (2008); see also Francisco v. Brown, 7 Vet. App. 55 (1994). In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disabilities have not significantly changed and that uniform evaluations are warranted for the period considered.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.
In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

By way of history, the Board observes that the Veteran underwent total knee replacement of the left knee in March 2008.  The current appeal stems from the Veteran's claim which was received by VA in July 2008.

The Board will consider the period one year prior to the date of claim.

Prior to his surgery in March 2008, the Veteran reported pain in January 2008 and February 2008.  Besides reported pain, there is very little medical documentation of a knee assessment within one year of his July 2008 claim.  There is documentation in 2006.  The Veteran stated in his claim in July 2008 that he had increased pain, and limitation of motion which has a profound effect on his ability to stand walk, navigate stairs, bend, sit and drive.  This statement was made after his surgery and during the period that he received a 100 percent evaluation.  Given the lack of medical and lay evidence prior to March 2008 referable to the knee, the Board does not find that a higher evaluation than 30 percent for the period prior to March 24, 2008 can be established.

A 100 percent evaluation was assigned for total knee replacement of the left knee due to traumatic arthritis of the left knee beginning March 24, 2008, consistent with 38 C.F.R. § 4.71a, Diagnostic Code 5055, which will be discussed in full below.  A 60 percent evaluation was assigned beginning May 1, 2009.  

In July 2008, the VA physician noted that the Veteran seemed to be having much greater degree of pain than would be expected.  

In a September 2009 statement, the Veteran reported that he could barely walk.

A January 2010 VA treatment record noted no effusion in the knees.

VA treatment records show the Veteran reported knee pain in August 2009 (severe), May 2010, September 2010, November 2011, February 2011, April 2012 and February 2013.

In a May 2010 VA treatment record, the Veteran reported swelling of his knee if he is very active. 

In October 2011, the Veteran was afforded a VA examination for his knee.  The Veteran reported to the examiner that he could not walk more than 100 yards because his knee would get stiff and swell up.  He also reported falling twice lately.  Left knee flexion was 140 degrees or greater with no painful motion.  Left knee extension was 0 degrees with pain beginning at 0 degrees.  These flexion and extension findings were later clarified in a February 2012 addendum detailed below.  

The Veteran was able to perform repetitive-use testing with 3 repetitions.  Although he did not have additional limitation in range of motion following repetitive-use testing, the Veteran had functional impairment of his left knee.  For instance, he had less movement than normal, weakened movement and incoordination of the left knee.  He had no tenderness or pain to palpation for joint line or soft tissues of either knee.  Muscle strength testing noted 2/5 for left knee flexion and 2/5 for left knee extension, which indicated active movement with gravity eliminated.  Joint stability tests were not normal for the left knee.  Anterior instability, posterior instability, medial-lateral instability all resulted in 1+ or 0-5 millimeters.  The examiner noted no evidence or history of recurrent patellar subluxation/dislocation.  The examiner also noted that the Veteran has meniscal dislocation in the past.  

The examiner found that the Veteran's left knee replacement resulted in chronic residuals consisting of severe painful motion or weakness.  The examiner also noted stiffness of the left knee, that he walks with a limp and has numbness over his left knee.  Although the Veteran uses a cane, he uses it for his back mainly.  The Veteran had no x-ray evidence of patellar subluxation but instead the x-ray showed status post left knee arthroplasty with metal hardware artifact which limited evaluation.  The examiner noted that the Veteran was receiving Social Security Disability since 2001 for his back and knee conditions.

In a February 2012 addendum to the October 2011 examination, the examiner opined that the Veteran's knee surgery had not failed.  The Veteran could walk more than 100 yards.  The examiner noted that his knee would get stiff and swells up and that he fell two times lately.  The Veteran has instability of the left knee.  The examiner could not determine whether the instability was due to presurgical/post knee replacement, but noted that it probably was a residual of total knee replacement.  The examiner also clarified that left knee flexion was to 20 degrees at which he experienced pain and could not flex further.  Extension was to 15 degrees at which he experienced pain and could not extend further.  The Veteran's post knee replacement x-ray done in July 2008 did not show any arthritis.  
An October 2012 VA treatment record notes chronic pain of the hips, bilateral knees, back, shoulders, hands, ankles and feet associated with swelling and redness  and stiffness.

A December 2012 VA treatment record noted full range of motion of the knees.

A January 2013 VA treatment record showed full range of motion of knees.  

In February 2013, he had a follow-up appointment at the VA for rheumatoid arthritis.  The Veteran reported persistent pain in neck, hip, back and knees.
A February 2013 VA treatment record notes flexion deformity of the left knee following a total knee replacement.

In a July 2013 VA treatment record, the Veteran had mild effusion of both knees.

An April 2013 VA treatment record notes that the Veteran's gait was altered due to knee injury and repair.

Diagnostic Code 5055 provides criteria for evaluating impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned, post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula). 

Ankylosis of the knee warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees.  If ankylosis is in flexion between 20 and 45 degrees, a 50 percent evaluation is warranted.  If ankylosis is extremely unfavorable at an angle of 45 degrees or more, a 60 percent evaluation is warranted. 38 C.F.R. § 4.71a , Diagnostic Code 5256.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.

A noncompensable evaluation is appropriate where flexion is limited to 60 degrees. A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees. A 30 percent rating is for assignment for extension limited to 20 degrees, a 40 percent evaluation is warranted for extension limited to 30 degrees, and a 50 percent evaluation is for application where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2012).

As noted above, the Veteran has been assigned a 60 percent evaluation for his left knee since May 1, 2009 and prior to that, he received a 100 percent evaluation during the first year following his surgery.  A higher rating is not warranted because such a rating would exceed the maximum 60 percent allowable under the "amputation rule."  See 38 C.F.R. §§ 4.25, 4.68, 4.71a, Diagnostic Codes 5162, 5163, 5164 (providing that amputation at the middle or lower thirds of the thigh, amputation of the leg with defective stump, and amputation not improvable by a prosthesis controlled by natural knee action all warrant a 60 percent rating) (2013). The "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, where amputation is performed.  38 C.F.R. § 4.68 (2013).
For the sake of discussion, the Board has also considered whether separate compensable evaluations would be more beneficial to apply under the other various criteria for limitation of motion due to knee disabilities, as permitted for residuals in DC 5055.  These consider ankylosis and limitation of motion, pursuant to 38 C.F.R. § 4.71a.  Here, ankylosis is not present, as the Veteran has motion in his knee.  In any event, the maximum evaluation for such disability is 60 percent, which is the equivalent of the evaluation currently assigned under DC 5055.    

With regard to flexion and extension, the sole measurements of record are found in the February 2012 addendum to the October 2011 examination, which noted that the Veteran's left knee flexed to 20 degrees and extended to 15 degrees.  These measurements would result in a 30 percent and a 20 percent rating, respectively.  As noted in more detail below, a combined rating is determined by the Combined Rating Table in 38 C.F.R. § 4.25.  Combining these percentages using this chart would result in a 40 percent evaluation when rounded to the nearest number divisible by 10.  See 38 C.F.R. § 4.25.  Therefore, his current 60 percent under the code for total knee replacement is more beneficial.

With regard to whether separate evaluations could be assigned in addition to the 60 percent for the total knee replacement, the Board finds that Diagnostic Code 5055 contemplates severe painful motion or weakness.  Therefore, allowing for a separate (even if noncompensable) evaluation under Diagnostic Code 5260 or Diagnostic Code 5261 would be pyramiding.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See 38 C.F.R. § 4.14 (2013);also see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

The Board does find that a separate 10 percent evaluation is warranted for the instability of the left knee under Diagnostic Code 5257.  The October 2011 VA examiner concluded that the Veteran had instability of his left knee.  A higher evaluation for instability of the left knee is not warranted because October 2011 VA examination testing only showed slight instability.  Although the Veteran reported to the examiner that he had fallen twice due to his knee, there is no other treatment or reports for instability of the Veteran's left knee in numerous VA treatment records included in the file or in the electronic file.

The Board notes first that this does not violate the rule against pyramiding, in that DC 5055 contemplates painful motion and weakness, while DC 5257 contemplates instability of the joint.  These are separate manifestations.  The issue, therefore, becomes whether a separate 10 percent evaluation for instability would violate the "amputation rule," which limits the maximum rating for an extremity at 60 percent.  

Combined ratings are not calculated by adding up the various percentages and coming to a sum.  Rather, a combined rating is determined by the Combined Ratings Table found in 38 C.F.R. § 4.25, and results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.  Thus, a person having a 60 percent disability is considered 40 percent efficient.  Proceeding from this 40 percent efficiency, one then considers the next disabling condition.  Therefore, using the table, the Veteran's 60 percent rating for the total knee replacement combined with a 10 percent rating for instability remains 60 percent.  Therefore, the assignment of the 10 percent rating for instability does not violate the amputation rule.

The Board notes that any future increase in the instability rating, without a contemporaneous decrease in the knee replacement rating, will in fact violate the amputation rule.  The maximum schedular rating for the Veteran's knee disability is 60 percent.

Accordingly, the Board finds that the 60 percent evaluation under Diagnostic Code 5055 is appropriate, as well as a separate 10 percent evaluation for instability.

The Board accepts that the Veteran has experienced functional impairment, pain, and pain on motion.  See DeLuca.  As noted above, the Board finds that pain on motion is already contemplated in a 60 percent evaluation under Diagnostic Code 5055.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for higher evaluations under diagnostic codes pertinent to the knee when considering such factors as pain, weakness, and incoordination.  In essence, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the evaluations currently assigned are appropriate.

Extraschedular Consideration

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected left knee disability is manifested by signs and symptoms such as pain, stiffness, swelling, instability, and lack of endurance, which impairs his ability to walk and causes him to fall. (See, e.g., February 2012 addendum to VA examination).  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of severe pain on motion, limitation of motion and instability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5260, 5261, 5257 (providing ratings on the basis of knee replacement, limited flexion and extension and instability).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in his ability to walk and causes him to fall.  In short, there is nothing exceptional or unusual about the Veteran's left knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his left knee disability has resulted in any hospitalizations.  Therefore, the Veteran's service-connected left knee disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

Entitlement to higher evaluation of the left knee prior to March 24, 2008 is not warranted.

Entitlement to an evaluation in excess of 60 percent for left knee replacement residuals beginning May 1, 2009 is denied.

Entitlement to a separate 10 percent evaluation for instability of the left knee beginning October 3, 2011 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Board finds that a VA examination is needed to determine whether his current back disability is related to his military service.  The Veteran has not been provided a VA examination.  The evidence in the file shows a current back disability.  Furthermore, the Veteran testified that his back disability began in service and, in the alternative, that it is secondary to his service-connected left knee disability.  The Veteran acknowledged during the Board hearing that he had an injury to his back at work after service but that he had a back disability prior to the accident.  For these reasons, the Board finds that a VA examination is needed to determine whether the Veteran's back disability is directly related to his military service or secondary to his knee disability.

The Board finds the issue of entitlement to TDIU to be inextricably intertwined with the issue of a back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of TDIU at this time.  

As the Veteran receives medical care through VA, medical records dating from May 2013 should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611   (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records since May 2013 and associate them with the claims file.
2. Schedule a VA examination to determine the nature and etiology of the Veteran's claimed back disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, to include the post-service work injury, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify all currently present back disabilities.  

a.) With respect to any currently present back disability, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to any disease or injury in service.

b.) With respect to any currently present back disability, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such either caused by the Veteran's service-connected left knee disability (including the Veteran's left knee replacement).

c.) With respect to any currently present back disability, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such either aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected left knee disability (including the Veteran's left knee replacement).

d.) The examiner should also provide an opinion as to whether the service-connected disabilities together would preclude the Veteran from obtaining gainful employment for which his education and occupational experience would otherwise qualify him.  The examiner should provide a rationale for this opinion.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

3.  After completion of the above and any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


